DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0046166 A1 to Maleki Jafarabadi et al. (“Maleki Jafarabadi”).
As to claim 1, Maleki Jafarabadi discloses an implant (see Fig 2, element 100), comprising: 
a main structure (see Fig 2, element 170); and 
a sensor assembly for measuring a body parameter, said sensor assembly including at least one electrical conductor and at least one capacitor (see Fig 3-4, elements 160, 162, 208); 
said at least one electrical conductor and said at least one capacitor being connected to form at least one electrical resonant circuit (see Fig 2, element 150 and paragraph [0028] – "The coil-shaped wire 208 is part of an L-C tank circuit..."; paragraph [0030]: "The capacitor is part of the L-C tank circuit..."); 
The coil-shaped wire 208 is part of an L-C tank circuit..."); 
said at least one capacitor being in contact at least on one side with a surrounding environment and having a capacitance changing in dependence on the body parameter to be determined ([0029] – "The top flexible membrane 160 is configured to be in fluid communication with ocular fluid and further configured to deflect in the presence of intraocular fluid pressure”); and 
said electrical conductor being insulated with respect to at least one of the implant or another electrical conductor ([0028] – "The wire 208 is encased with a bio-compatible and inert material layer 210 such as glass, parylene, polyimide, Polydimethylsiloxane (PDMS), acrylic, Cyclobutene (BCB), or other polymers. The layer 210 seals the wire 208 such that when the IPMA 100 is implanted into the eye, ocular fluids do not cause shorting of the wires between each rotation of the wire in the coil-shaped wire 208").  
As to claim 2, Maleki Jafarabadi further discloses wherein said sensor assembly is mounted on said main structure or is integrated in said main structure (see Fig 2).  
As to claim 3, Maleki Jafarabadi further discloses wherein said at least one electrical conductor has a plurality of individual turns, and said individual turns are disposed at least one of side by side or one above another (see Fig 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki Jafarabadi  in view of US 2011/0115497 A1 to Cros.
	As to claims 4-5, Maleki Jafarabadi does not appear to disclose wherein said sensor assembly includes at least two resonant circuits disposed in series, wherein said sensor assembly includes at least two resonant circuits being electrically and physically separated from one another, said at least two resonant circuits having different inherent frequencies, or wherein said at least two resonant circuits differ with respect to a spatial orientation of said coils of said resonant circuits. 
	However, in a related invention, Cros teaches a sensor assembly including at least two resonant circuits disposed in series, wherein said sensor assembly includes at least two resonant circuits being electrically and physically separated from one another, said at least two resonant circuits having different inherent frequencies, wherein said at least two resonant circuits differ with respect to a spatial orientation of said coils of said resonant circuits (see Fig 5 and [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless sensor of Maleki Jafarabadi with the two resonant circuits of Cros in order to achieve the predictable result of allowing the device to be actuated wirelessly without undue influence on the sensing circuit.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki Jafarabadi in view of US 2013/0109933 A1 to Wittchow et al. (“Wittchow”).
As to claims 7-8, Maleki Jafarabadi  fails to disclose wherein the implant is formed as an intraluminal endoprosthesis experiencing , and at least one of the endothelialization, blood 
	However, in a related invention, Wittchow discloses a similar implantable sensing device formed as an intraluminal endoprosthesis experiencing, and at least one of the endothelialization, blood parameters or active substance concentrations in at least one of the blood or tissue are measured as the body parameter, wherein the intraluminal endoprosthesis is as a stent (see [0057]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the implantable sensing device of Maleki Jafarabadi with the intraluminal endoprothesis of Wittchow in order to achieve the predictable result of continuously measuring endothelialization in order to better tailor any anticoagulation therapy received by the subject.
Claims 9-10 are are rejected under 35 U.S.C. 103 as being unpatentable over Maleki Jafarabadi in view of Wittchow and further in view of Cros.
	As to claims 9-10, neither Maleki Jafarabadi nor Wittchow appears to disclose wherein said at least two resonant circuits are distributed over a periphery of the implant and are disposed in series or wherein said at least two resonant circuits are electrically and physically separated from one another with respect to a longitudinal axis of the implant.
	However, in a related invention, Cros teaches a sensor assembly including at least two resonant circuits disposed in series, wherein said sensor assembly includes at least two resonant circuits being electrically and physically separated from one another, said at least two resonant circuits having different inherent frequencies, wherein said at least two resonant circuits differ with respect to a spatial orientation of said coils of said resonant circuits (see Fig 5 and [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless sensor of Maleki Jafarabadi and Wittchow with the two resonant circuits of Cros in order to achieve the predictable result of allowing the device to be actuated wirelessly without undue influence on the sensing circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791